Case: 18-14186    Date Filed: 08/05/2019   Page: 1 of 2


                                                             [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 18-14186
                            Non-Argument Calendar
                          ________________________

                   D.C. Docket No. 8:17-cr-00552-MSS-CPT-1


UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                      versus

KURT GELL,
                                                             Defendant-Appellant.
                          ________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                         ________________________

                                 (August 5, 2019)

Before TJOFLAT, MARTIN, and JORDAN, Circuit Judges.

PER CURIAM:

      Michelle Yard, appointed counsel for Kurt Gell in this direct criminal

appeal, has moved to withdraw from further representation of Gell and filed a brief
              Case: 18-14186    Date Filed: 08/05/2019   Page: 2 of 2


pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct. 1396 (1967). Our

independent review of the entire record reveals that counsel’s assessment of the

relative merit of the appeal is correct. Because an independent examination of the

entire record reveals no arguable issues of merit, counsel’s motion to withdraw is

GRANTED, and Gell’s conviction and sentence are AFFIRMED.




                                         2